DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 11, 2022 has been entered.
 	Claims 1, 4 and 11 have been amended.  Claims 2-3, 9 and 12 have been canceled.  Claims 1, 4-8, 10-11 and 13-21 are still pending.

Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed on September 20, 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.

Response to Arguments

Applicant’s arguments, see pages 9-14 of the Remark, filed November 11, 2022, with respect to the rejection of claims 1, 11 and 14 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kondo et al. (US 20080165992 A1, hereinafter Kondo).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over MORIMOTO (US 20180002899 A1) in view of JOHNSON et al. (US 20140100744 A1, hereinafter JOHNSON) and further in view Kondo et al. (US 20080165992 A1, hereinafter Kondo).
Regarding claim 1. (Currently Amended) MORIMOTO discloses a bucket height notification device, comprising: 
a controller including a processor and a storage (MORIMOTO, [0025] The controller 30 functions as a main control unit that performs drive control of the excavator. In the present embodiment, the controller 30 is constituted by an arithmetic processing unit including a CPU and an internal memory. Various functions of the controller 30 are implemented by the CPU executing programs stored in the internal memory), the controller being programmed to acquire a captured image from an imaging device, the captured image including a work object and a front side of a work vehicle that is configured to be operated remotely (MORIMOTO, see FIG. 1,  at least pars. [0026], [0085],The captured image display section 420 displays an image captured by the imaging apparatus 80. In the example shown in FIG. 8, an image captured by a rear camera 80B is displayed in the captured image display section 420. A captured image captured by a left camera 80L or a right camera 80R may be displayed in the captured image display section 420. Furthermore, in the captured image display section 420, images captured by a plurality of cameras among the left camera 80L, the right camera 80R, and the rear camera 80B may be displayed so as to be aligned. Furthermore, in the captured image display section 420, an overhead image, etc., obtained by combining captured images captured by the left camera 80L, the right camera 80R, and the rear camera 80B, respectively, may be displayed.  ***Examiner notes the cameras capture anything around the vehicle and the operator seats at the cabin 10 remotely operates the bucket 6).
specify a bucket height from a ground surface of the work object to a bucket of work equipment included in the work vehicle (MORIMOTO, see at least pars. [0052], [0094], “the guidance data output unit 506 outputs data indicating the target height of the bucket corresponding to the inclination angle of the excavator detected by the body inclination sensor S4… the height from the target surface to the tip of the bucket 6 (the distance in the vertical direction between the tip of the bucket 6 and the target surface; 0.23 m in the example shown in n 8) is displayed together with an icon indicating the positional relationship with the target surface.”) 
    PNG
    media_image1.png
    540
    889
    media_image1.png
    Greyscale

provide notification of the bucket height by generating a display image (MORIMOTO, see at least par. [0052] As described above, the guidance data output unit 506 extracts the data of the target height of the bucket 6, from the guidance data stored in advance in a storage device of the machine guidance device 50, and outputs the extracted data to the comparing unit 504. At this time, the guidance data output unit 506 outputs data indicating the target height of the bucket corresponding to the inclination angle of the excavator detected by the body inclination sensor S4.) and outputting the display image to a first display device (MORIMOTO, see at least par. [0029] The display device D3 outputs various kinds of image information in response to a command from the machine guidance device 50. In the present embodiment, an in-vehicle liquid crystal display, which is directly connected to the machine guidance device 50, is used as the display device D3.) disposed in a remote operation room (MORIMOTO, see FIG. 1 and at least par. [0024] In the cabin 10, an input device D1, a voice sound output device D2, a display device D3, a storage device D4, a gate lock lever D5, a controller 30, and a machine guidance device 50 are installed.  ***Examiner notes Cabin 10 is remote room from the bucket),  
the first display device being disposed in front of an operator's seat (MORIMOTO, see at least par. [0024] In the cabin 10, an input device D1, a voice sound output device D2, a display device D3, a storage device D4, a gate lock lever D5, a controller 30, and a machine guidance device 50 are installed.  ***Examiner notes the display 3 disposes in front of operation’s seat).
MORIMOTO does not disclose the display image depicting a bucket height image arranged on the captured image and the bucket height image indicating the bucket height, the first display device having a plurality of discrete displays including: a central display; a left display provided on a left side of the central display; a right display provided on a right side of the central display; an upper display provided on an upper side of the central display; and a lower display provided on a lower side of the central display, and the controller being programmed to display the bucket height image on the right display.  However, 
JOHNSON discloses:
the display image depicting a bucket height image arranged on the captured image and the bucket height image indicating the bucket height (JOHNSON, see FIG. 7 and at least [0061] In the side view 54b, the information that indicates the positional relation between the target surface 70 and the bucket 8 includes distance information 87a and angle information 87b. The distance information 87a indicates a shortest distance between the excavation edge portion P3 of the bucket 8 and the target surface 70, that is, a distance between a tip of the bucket 8 in a perpendicular line direction of the target surface 70 and the target surface 70. Also, the angle information 87b is information that indicates an angle between the target surface 70 and the bucket 8. To be specific, the angle information 87b displayed on the side view 54b is an angle between a base surface of the bucket 8 and the line 79 that indicates a cross section of a target surface).

    PNG
    media_image2.png
    860
    631
    media_image2.png
    Greyscale

the controller being programmed to display the bucket height image on the  display (JOHNSON, see at least par. [0050], [0069] The display control device 39 calculates the line of intersection 80 between the three-dimensional design topography and the Ya-Za plane 77 that passes through the excavation edge portion P3 of the bucket 8 as illustrated in FIG. 5 based on the current position of the excavation edge portion P3 of the bucket 8 calculated in the manner described above and the design topographic data stored in the storage unit 43. Then, the display control device 39 displays, on the guide screen, a portion in the line of intersection 80, which passes through the target surface 70, as the above-described line 79 that indicates a cross section of a target surface. Next, an example in which the display control device 39 illustrated in FIG. 4 displays the current position of the excavation edge portion P3 on the screen 42P of the display unit 42 of the display input device 38 in a top view when the bucket 8 excavates the ground that is to be an object to be worked.); 
Both MORIMOTO and JOHNSON are direct to the methods and systems that processes the captured image around the working environment and display the processed image to the display device.  It would have been obvious to one of ordinary skill in the art, before the effective filling date of claimed invention, to modify the system and method of MORIMOTO, with the modification of the captured image with the display image depicting a bucket height image arranged on the captured image and the bucket height image indicating the bucket height, the controller being programmed to display the bucket height image on the display as taught by JOHNSON.  The modification provides an improved system and method for processing captured data to make the construction’s job easier and prevent the accident that may happen around working area.
MORIMOTO in view JOHNSON does not disclose the first display device having a plurality of discrete displays including: a central display; a left display provided on a left side of the central display;  a right display provided on a right side of the central display; an upper display provided on an upper side of the central display; and a lower display provided on a lower side of the central display, the controller being programmed to display the bucket height image on the right display.  However, 
	Kondo discloses:
the first display device having a plurality of discrete displays (Kondo, see FIGs. 6-7, see par. [0121], the displays 11-1 through 11-9 arranged in an array of three rows by three columns display different images as shown in FIG. 4) including: 
a central display; 
a left display provided on a left side of the central display; 
 a right display provided on a right side of the central display; 
an upper display provided on an upper side of the central display; and 
a lower display provided on a lower side of the central display (Kondo, see FIGs. 6-7, at least par. [0121] and [0127] As shown in FIG. 6, the displays 11-1 through 11-9 arranged in an array of three rows by three columns display different images as shown in FIG. 4. The multi-display apparatus 1 of FIG. 6 also includes nine screens. From among the nine screen, the active screen is a screen GG2 of the second display 11-5 (an image of a face displayed on the display 11-5) from the left on the intermediate row (namely, the center screen of the multi-display apparatus 1).), and 

    PNG
    media_image3.png
    498
    647
    media_image3.png
    Greyscale
 
the controller being programmed to display the bucket height image on the right display (Kondo, see FIG. 7 at least par. [00059], images displayed on an array of a plurality of displays (for example, displays 11-1 through 11-9 of FIG. 1) forming a multi-display apparatus (for example, multi-display apparatus 1 of FIG. 1). The output control apparatus includes a communication unit (for example, controller 54 of FIG. 3).  Examiner notes Kondo’s FIG. 7 displays image on the right display, so it can display any image (e. g. bucket height) .
MORIMOTO, JOHNSON AND Kondo are direct to the system and method that processes the captured image around the working environment and display the processed image to the display device.  It would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to modify the combination of MORIMOTO, claim invention, to modify the system and method of MORIMOTO, with the modification of the captured image with the first display device having a plurality of discrete displays including: a central display; a left display provided on a left side of the central display;  a right display provided on a right side of the central display; an upper display provided on an upper side of the central display; and a lower display provided on a lower side of the central display, and the controller being programmed to display the bucket height image on the right display as provide by Kondo.  The modification provides an improved system and method for processing captured data to detect a person who has entered within a predetermined range set around the shovel, in order to provide safe and secure working environment.

Regarding claim 4. A bucket height notification method of claim 4 performs same steps of claim 1.  Therefore, claim 4 is further rejected based on the same rationale as claim 1 set forth above and incorporated herein.

Regarding claim 5. MORIMOTO in view of JOHNSON and further in view of Kondo further discloses:
wherein the bucket height is from the bucket to a ground contact surface of the work vehicle, the ground contact surface being included in the ground surface (MORIMOTO, see at least par. [0055] The excavation standard surface in rough drilling is the surface indicated by the excavation standard line RTL on the display screen shown in FIG. 4. The excavation standard line RTL is set between a ground line GL indicating the ground surface of the place to be excavated and the excavation target line TL indicating the excavation target surface. The excavation target line TL is set as the topography data of the target landform surface corresponding to the respective coordinates relating to the latitude, the longitude, and the altitude of the construction surface. That is, the excavation standard surface indicated by the excavation standard line RTL is set to a position shallower than the excavation target surface indicated by the excavation target line TL. In this way, the coordinates of the excavation standard line RTL are also set based on the excavation target line TL.).

Regarding claim 6.  MORIMOTO in view of JOHNSON and further in view of Kondo further discloses:
wherein the bucket height is from the bucket to a ground surface directly below the bucket, the ground surface directly below the bucket being included in the ground surface (MORIMOTO, [0048] The height calculating unit 503 calculates the height of the tip (toe) of the bucket 6 from the angles of the boom 4, the arm 5, and the bucket 6 calculated from the detection signals of the sensors S1 to S4. Here, since the excavation is performed by the tip of the bucket 6, the tip (toe) of the bucket 6 corresponds to the work region of the end attachment. For example, when performing work of trimming earth and sand with the back surface of the bucket 6, the back surface of the bucket 6 corresponds to the work region of the end attachment. Furthermore, when a breaker is used as an end attachment other than the bucket 6, the tip of the breaker corresponds to the work region of the end attachment.).

Regarding claim 11.  MORIMOTO discloses a remote operation room comprising: 
a controller including a processor and a storage (MORIMOTO, see at least par. [0024] In the cabin 10, an input device D1, a voice sound output device D2, a display device D3, a storage device D4, a gate lock lever D5, a controller 30, and a machine guidance device 50 are installed.); 
an operator's seat (MORIMOTO, see at least par. [0031] The gate lock lever D5 is a mechanism for preventing the excavator from being erroneously operated. In the present embodiment, the gate lock lever D5 is disposed between the door of the cabin 10 and the driver's seat.; and 
a first display device disposed in front of the operator's seat, the first display device including display (MORIMOTO, see FIG. 3 and at least par. [0046], the display device D3 to issue a report.) , the controller being programmed to
acquire a captured image from an imaging device, the captured image including a work object and a front side of a work vehicle that is configured to be operated remotely (MORIMOTO, see FIG. 1,  at least par. [0085] The captured image display section 420 displays an image captured by the imaging apparatus 80. In the example shown in FIG. 8, an image captured by a rear camera 80B is displayed in the captured image display section 420. A captured image captured by a left camera 80L or a right camera 80R may be displayed in the captured image display section 420. Furthermore, in the captured image display section 420, images captured by a plurality of cameras among the left camera 80L, the right camera 80R, and the rear camera 80B may be displayed so as to be aligned. Furthermore, in the captured image display section 420, an overhead image, etc., obtained by combining captured images captured by the left camera 80L, the right camera 80R, and the rear camera 80B, respectively, may be displayed; par. [0026] The machine guidance device 50 guides the operation of the excavator. In the present embodiment, for example, the machine guidance device 50 visually and audibly reports, to the operator, the distance in the vertical direction between the surface of the target landform set by the operator and the tip (toe) position of the bucket 6.  Accordingly, the machine guidance device 50 guides the operation of the excavator by the operator and [0089] For example, by pressing an image changeover switch provided in the cabin 10, the operator can switch the image displayed in the captured image display section 420 to an image, etc., captured by another camera, etc.).  Examiner notes the cameras capture everything around the vehicle and the operator sits at the cabin 10 remotely operates the bucket 6.
specify a bucket height from a ground surface of the work object to a bucket of work equipment included in the work vehicle (MORIMOTO, see at least pars. [0052], [0094], “the guidance data output unit 506 outputs data indicating the target height of the bucket corresponding to the inclination angle of the excavator detected by the body inclination sensor S4… the height from the target surface to the tip of the bucket 6 (the distance in the vertical direction between the tip of the bucket 6 and the target surface; 0.23 m in the example shown in n 8) is displayed together with an icon indicating the positional relationship with the target surface.”)
provide notification of the bucket height (MORIMOTO, see at least par. [0052] As described above, the guidance data output unit 506 extracts the data of the target height of the bucket 6, from the guidance data stored in advance in a storage device of the machine guidance device 50, and outputs the extracted data to the comparing unit 504. At this time, the guidance data output unit 506 outputs data indicating the target height of the bucket corresponding to the inclination angle of the excavator detected by the body inclination sensor S4.) by generating a display image to be displayed on the first display device (MORIMOTO, see at least par. [0029] The display device D3 outputs various kinds of image information in response to a command from the machine guidance device 50. In the present embodiment, an in-vehicle liquid crystal display, which is directly connected to the machine guidance device 50, is used as the display device D3.), 
MORIMOTA does not explicitly disclose the display image depicting a bucket height image arranged on the captured image and the bucket height image indicating the bucket height, the plurality of discrete displays including: a central display; a left display provided on a left side of the central display; a right display provided on a right side of the central display; an upper display provided on an upper side of the central display; and a lower display provided on a lower side of the central display, and the controller being programmed to display the bucket height image on the right display.  However, 
JOHNSON discloses:
the display image depicting a bucket height image arranged on the captured image and the bucket height image indicating the bucket height (JOHNSON, see at least FIG. 7, and par.  [0061] In the side view 54b, the information that indicates the positional relation between the target surface 70 and the bucket 8 includes distance information 87a and angle information 87b. The distance information 87a indicates a shortest distance between the excavation edge portion P3 of the bucket 8 and the target surface 70, that is, a distance between a tip of the bucket 8 in a perpendicular line direction of the target surface 70 and the target surface 70. Also, the angle information 87b is information that indicates an angle between the target surface 70 and the bucket 8. To be specific, the angle information 87b displayed on the side view 54b is an angle between a base surface of the bucket 8 and the line 79 that indicates a cross section of a target surface.).
the controller being programmed to display the bucket height image on the  (JOHNSON, see at least par. [0050], [0069] The display control device 39 calculates the line of intersection 80 between the three-dimensional design topography and the Ya-Za plane 77 that passes through the excavation edge portion P3 of the bucket 8 as illustrated in FIG. 5 based on the current position of the excavation edge portion P3 of the bucket 8 calculated in the manner described above and the design topographic data stored in the storage unit 43. Then, the display control device 39 displays, on the guide screen, a portion in the line of intersection 80, which passes through the target surface 70, as the above-described line 79 that indicates a cross section of a target surface. Next, an example in which the display control device 39 illustrated in FIG. 4 displays the current position of the excavation edge portion P3 on the screen 42P of the display unit 42 of the display input device 38 in a top view when the bucket 8 excavates the ground that is to be an object to be worked.),
MORIMOTO and JOHNSON are direct to the system and method that processes the captured image around the working environment and display the processed image to the display device.  It would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to modify system and method of MORIMOTO, with the modification of the captured image with the display image depicting a bucket height image arranged on the captured image and the bucket height image indicating the bucket height, the controller being programmed to display the bucket height image on the  as provide by JOHNSON.  The modification provides an improved system and method for processing captured data to make the construction’s job easier and prevent the accident that may happen around working area.
MORIMOTO in view of JOHNSON does not explicitly disclose the plurality of discrete displays including: a central display; a left display provided on a left side of the central display; a right display provided on a right side of the central display; an upper display provided on an upper side of the central display; and a lower display provided on a lower side of the central display, and the controller being programmed to display the bucket height image on the right display.  However, 
Kondo discloses:
the plurality of discrete displays (Kondo, see FIGs. 6-7, see par. [0121], the displays 11-1 through 11-9 arranged in an array of three rows by three columns display different images as shown in FIG. 4)) including: 
a central display; 
a left display provided on a left side of the central display; 
a right display provided on a right side of the central display; an upper display provided on an upper side of the central display; and 
a lower display provided on a lower side of the central display (Kondo, see FIGs. 6-7, at least par. [0121] and [0127] As shown in FIG. 6, the displays 11-1 through 11-9 arranged in an array of three rows by three columns display different images as shown in FIG. 4. The multi-display apparatus 1 of FIG. 6 also includes nine screens. From among the nine screen, the active screen is a screen GG2 of the second display 11-5 (an image of a face displayed on the display 11-5) from the left on the intermediate row (namely, the center screen of the multi-display apparatus 1), and 
the controller being programmed to display the bucket height image on the right display (Kondo, see FIG. 7 at least par. [00059], images displayed on an array of a plurality of displays (for example, displays 11-1 through 11-9 of FIG. 1) forming a multi-display apparatus (for example, multi-display apparatus 1 of FIG. 1). The output control apparatus includes a communication unit (for example, controller 54 of FIG. 3).  Examiner notes Kondo’s FIG. 7 displays image on the right display, so it can display any image (e. g. bucket height) .
.


    PNG
    media_image3.png
    498
    647
    media_image3.png
    Greyscale
 

the controller being programmed to display the bucket height image on the right display (Kondo, see FIG. 7 at least par. [00059], images displayed on an array of a plurality of displays (for example, displays 11-1 through 11-9 of FIG. 1) forming a multi-display apparatus (for example, multi-display apparatus 1 of FIG. 1). The output control apparatus includes a communication unit (for example, controller 54 of FIG. 3).  Examiner notes Kondo’s FIG. 7 displays image on the right display, so it can display any image (e. g. bucket height) .
MORIMOTO, JOHNSON AND Kondo are direct to the system and method that processes the captured image around the working environment and display the processed image to the display device.  It would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to modify system and method of MORIMOTO, with the modification of the captured image with the plurality of discrete displays including: a central display; a left display provided on a left side of the central display; a right display provided on a right side of the central display; an upper display provided on an upper side of the central display; and a lower display provided on a lower side of the central display, and the controller being programmed to display the bucket height image on the right display as provide by Kondo.  The modification provides an improved system and method for processing the captured image any screens that help the operator is easy to viewing the environment at any angle.

Regarding claim 18. MORIMOTO in view of JOHNSON and further in view of Kondo further discloses:
further comprising an operation device arranged to be operated by the operator from the operator's seat (MORIMOTO, see at least par. [0031], the working machine has cabin 10 that the operator can sit and operates the working machine), the operation device being configured to output an operation signal for operating the work vehicle (MORIMOTO, see par [0041], The controller 30 determines the state of the gate lock lever D5 based on a state signal output from the gate lock lever D5. Then, when the controller 30 determines that the gate lock lever D5 is in a pulled up state, the controller 30 outputs a communication command to the gate lock valve D6. Upon receiving the communication command, the gate lock valve D6 opens to bring the hydraulic line 27 into communication. As a result, the operator's operation on the operation device 26 becomes effective. On the other hand, when the controller 30 determines that the gate lock lever D5 is in a pulled down state, the controller 30 outputs a shutoff command to the gate lock valve D6. Upon receiving the shutoff command, the gate lock valve D6 is closed to shut off the hydraulic line 27. As a result, the operator's operation on the operation device 26 becomes invalid), 
the controller being programmed to receive the operation signal and transmit the operation signal to the work vehicle (MORIMOTO, see at least par. [0028] and [0046],  the machine guidance device 50 will be described. In the present embodiment, the machine guidance device 50 receives various signals and data output from the boom angle sensor S1, the arm angle sensor S2, the bucket angle sensor S3, the body inclination sensor S4, the input device D1, and the controller 30. The machine guidance device 50 calculates an actual operation position of the attachment (for example, the bucket 6) based on the received signal and data. Then, when the actual operation position of the attachment is different from the target operation position, the machine guidance device 50 transmits a report command to the voice sound output device D2 and the display device D3 to issue a report. The machine guidance device 50 and the controller 30 are connected so as to communicate with each other through a CAN (Controller Area Network).).

Claim 7 and 14-15 is rejected under 35 U.S.C. 103 as being unpatentable over (MORIMOTO (US 20180002899 A1) in view of JOHNSON et al. (US 20140100744 A1, hereinafter JOHNSON) and further in view Kondo et al. (US 20080165992 A1, hereinafter Kondo) as applied claims 1 and 11 above, and further in view of IZUMIKAWA (US 20190218744 A1).
Regarding claim 7. MORIMOTO in view of JOHNSON and Kondo does not explicitly disclose wherein the bucket height image includes a gauge having a scale representing a height and an indicator disposed on the gauge and representing a teeth height of the bucket.  However, 
IZUMIKAWA discloses:
wherein the bucket height image includes a gauge having a scale representing a height and an indicator disposed on the gauge and representing a teeth height of the bucket (IZUMIKAWA, see FIG. 8 and at least par. [0106] The work guidance display part 430 displays guidance information for various kinds of work. In the illustration of FIG. 8, the work guidance display part 430 includes a position indicator image 431, a first target work surface display image 432, a second target work surface display image 433, and a numerical value information image 434, which display tooth tip guidance information that is an example of working part guidance information. The position indicator image 431 is a bar gauge of vertically arranged segments, and shows the size of a distance from the working part of the attachment (for example, the end of the bucket 6) to a target work surface. Specifically, in accordance with the distance from the end of the bucket 6 to the target work surface, a bucket position indicator segment 431a, which is one of the seven segments, is displayed in a color different from those of the other segments. In the illustration of FIG. 8, the third segment from the top is displayed in a color different from those of the other segments as the bucket position indicator segment 431a. The position indicator image 431 may be composed of a larger number of segments to make it possible to more accurately display the distance from the end of the bucket 6 to the target work surface.).  

    PNG
    media_image4.png
    539
    845
    media_image4.png
    Greyscale


MORIMOTO, JOHNSON and Kondo and IZUMIKAWA are direct to the system and method that processes the captured image around the working environment and display the processed image to the display device.  It would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to modify system and method of MORIMOTO, with the modification of the captured image with wherein the bucket height image includes a gauge having a scale representing a height and an indicator disposed on the gauge and representing a teeth height of the bucket as provide by IZUMIKAWA.  The modification provides an improved system and method for processing captured data and further provides the shovel machine that guide and automatically assist an operator to properly perform slope excavation work.

Regarding claim 14.  MORIMOTO in view of JOHNSON and Kondo does not explicitly disclose wherein the controller is programmed to generate the bucket height image as a teeth height image indicating a height of teeth of the bucket from the ground surface.  However, 
IZUMIKAWA discloses:
wherein the controller is programmed to generate the bucket height image as a teeth height image indicating a height of teeth of the bucket from the ground surface (IZUMIKAWA, see at least par. [0113] The numerical value information image 434 displays various kinds of numerical values as measurement information or the tooth tip guidance information. Various kinds of information indicate, for example, the positional relationship between the end of the bucket 6 and the target work surface. In the illustration of FIG. 8, in the numerical value information image 434, the height of the end of the bucket 6 from the target work surface (the vertical distance between the end of the bucket 6 and the target work surface, which is 1.00 m in the illustration of FIG. 8) is displayed. Furthermore, in the numerical value information image 434, the distance from the turning axis to the end of the bucket 6 (3.50 m in the illustration of FIG. 8) is displayed. Other numerical value information such as the turning angle of the upper turning body 3 relative to a reference direction may also be displayed.).
MORIMOTO, JOHNSON and Kondo and IZUMIKAWA are direct to the system and method that processes the captured image around the working environment and display the processed image to the display device.  It would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to modify system and method of MORIMOTO, with the modification of the captured image with  wherein the controller is programmed to generate the bucket height image as a teeth height image indicating a height of teeth of the bucket from the ground surface as provide by IZUMIKAWA.  The modification provides an improved system and method for processing captured data and further provides the shovel machine that guide and automatically assist an operator to properly perform slope excavation work.

Regarding claim 15. MORIMOTO in view of JOHNSON and further in view of Kondo and further in view of IZUMIKAWA further discloses:
wherein the teeth height image includes a scale representing height and an indicator positioned with respect to the scale so as to indicate the height of the teeth (IZMIKAWA, see FIG. 8, at least par. [0108], Specifically, in accordance with the distance from the end of the bucket 6 to the target work surface, a bucket position indicator segment 431a, which is one of the seven segments, is displayed in a color different from those of the other segments. In the illustration of FIG. 8, the third segment from the top is displayed in a color different from those of the other segments as the bucket position indicator segment 431a. The position indicator image 431 may be composed of a larger number of segments to make it possible to more accurately display the distance from the end of the bucket 6 to the target work surface.).
MORIMOTO, JOHNSON and Kondo and IZUMIKAWA are direct to the system and method that processes the captured image around the working environment and display the processed image to the display device.  It would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to modify system and method of MORIMOTO, with the modification of the captured image with wherein the controller is programmed to generate the bucket height image as a teeth height image indicating a height of teeth of the bucket from the ground surface as provide by IZUMIKAWA.  The modification provides an improved system and method for processing captured data and further provides the shovel machine that guides and automatically assists an operator to properly perform slope excavation work.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over (MORIMOTO (US 20180002899 A1) in view of JOHNSON et al. (US 20140100744 A1, hereinafter JOHNSON) and further in view of Kondo et al. (US 20080165992 A1, hereinafter Kondo) as applied claims 1 and 11 above and further in view of FISHER (US 20150300830 A1).
Regarding claim 8.  MORIMOTO in view of JOHNSON and further in view of Kondo further discloses wherein the controller is programmed to generate vehicle body information (MORIMOTO, see at least par. [0033], [0033] The engine 11 is a power source of the excavator. In the present embodiment, the engine 11 is a diesel engine that employs isochronous control for maintaining a constant engine rotational speed regardless of an increase or a decrease in the engine load. The fuel injection amount, the fuel injection timing, and the boost pressure, etc., in the engine 11 are controlled by an engine controller D7.), but does not explicitly discloses including a remaining amount of fuel and cause the vehicle body information to be displayed on a second display device disposed in the remote operation room.  However, 
FISHER discloses:
including a remaining amount of fuel and cause the vehicle body information to be displayed on a second display device disposed in the remote operation room  (FISHER, see at least par. [0076] FIG. 5 illustrates an example display unit 500. The display unit 500 includes a first display 510 for displaying powered vehicle operation, a second display 520 for displaying fuel car information, smart buttons 522 for toggling between screens shown on a display (e.g., the second display 520), and alerts 530 (e.g., lights) for providing alarms or other alerts corresponding to information obtained, for example, directly from the fuel car 190 and/or determined by the powered vehicle (e.g., the analysis unit 134 of the fuel car information unit 130) at least partially based upon information received from the fuel car 190.).
MORIMOTO, JOHNSON and Kondo and IZUMIKAWA are direct to the system and method that processes the captured image around the working environment and display the processed image to the display device.  It would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to modify system and method of MORIMOTO, with the modification of the captured image with including a remaining amount of fuel and cause the vehicle body information to be displayed on a second display device disposed in the remote operation room  as provide by FISHER.  The modification provides an improved system and method for processing captured data and further gives more information, especially fuel to help the operator monitors the fuel during performance and make their job more effectively and easily.

Regarding claim 16. MORIMOTO in view of JOHNSON, further in view of Kondo  does not disclose further comprising a second display device different from the first display device, the controller being programmed to generate vehicle body information including a remaining amount of fuel and display the vehicle body information on the second display device.  However, 
FISHER discloses:
further comprising a second display device different from the first display device, the controller being programmed to generate vehicle body information including a remaining amount of fuel and display the vehicle body information on the second display device (FISHER, see at least par. [0077] For example, the first display 510 may display vehicle or consist speed, throttle levels, or the like describing current operation and/or anticipated future operation. The second display 520 may display information, such as fuel car information and/or powered vehicle information and/or consist information, on one or more screens that an operator may toggle through. For example, the second display 520 in the illustrated example displays fuel car information including pressure, temperature, fuel level, and statistical information).
MORIMOTO, JOHNSON and Kondo and FISHER are direct to the system and method that processes the captured image around the working environment and display the processed image to the display device.  It would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to modify system and method of MORIMOTO, with the modification of the captured image with further comprising a second display device different from the first display device, the controller being programmed to generate vehicle body information including a remaining amount of fuel and display the vehicle body information on the second display device as provide by FISHER.  The modification provides an improved system and method for processing captured data gives more information, especially fuel to help the operator monitors the fuel during performance and make their job more effectively and easily.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over (MORIMOTO (US 20180002899 A1) in view of JOHNSON et al. (US 20140100744 A1, hereinafter JOHNSON) and further in view of Kondo et al. (US 20080165992 A1, hereinafter Kondo) as applied claim 5 above, further in view of IZUMIKAWA (US 20190218744 A1) and further in view of FISHER (US 20150300830 A1) 
Regarding claim 10.  MORIMOTO in view of JOHNSON and further in view of Kondo does not explicitly discloses wherein the bucket height image includes a gauge having a scale representing a height and an indicator disposed on the gauge and representing a teeth height of the bucket, and the controller is programmed to generate vehicle body information including a remaining amount of fuel and display the vehicle body information on a second display device of the remote operation room.  However, 
IZUMIKAWA discloses:
wherein the bucket height image includes a gauge having a scale representing a height and an indicator disposed on the gauge and representing a teeth height of the bucket (IZUMIKAWA, see FIG. 8 and at least par. [0106] The work guidance display part 430 displays guidance information for various kinds of work. In the illustration of FIG. 8, the work guidance display part 430 includes a position indicator image 431, a first target work surface display image 432, a second target work surface display image 433, and a numerical value information image 434, which display tooth tip guidance information that is an example of working part guidance information. The position indicator image 431 is a bar gauge of vertically arranged segments, and shows the size of a distance from the working part of the attachment (for example, the end of the bucket 6) to a target work surface. Specifically, in accordance with the distance from the end of the bucket 6 to the target work surface, a bucket position indicator segment 431a, which is one of the seven segments, is displayed in a color different from those of the other segments. In the illustration of FIG. 8, the third segment from the top is displayed in a color different from those of the other segments as the bucket position indicator segment 431a. The position indicator image 431 may be composed of a larger number of segments to make it possible to more accurately display the distance from the end of the bucket 6 to the target work surface.), 
MORIMOTO, JOHNSON and Kondo and IZUMIKAWA are direct to the system and method that processes the captured image around the working environment and display the processed image to the display device.  It would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to modify system and method of MORIMOTO, with the modification of the captured image with wherein the bucket height image includes a gauge having a scale representing a height and an indicator disposed on the gauge and representing a teeth height of the bucket as provide by IZUMIKAWA.  The modification provides an improved system and method for processing captured data and further provides the shovel machine that guide and automatically assist an operator to properly perform slope excavation work.
MORIMOTO, JOHNSON and Kondo and IZUMIKAWA does not explicitly disclose the controller is programmed to generate vehicle body information including a remaining amount of fuel and display the vehicle body information on a second display device of the remote operation room.  However, 
FISHER discloses:
the controller is programmed to generate vehicle body information including a remaining amount of fuel and display the vehicle body information on a second display device of the remote operation room (FISHER, see at least par. [0076] FIG. 5 illustrates an example display unit 500. The display unit 500 includes a first display 510 for displaying powered vehicle operation, a second display 520 for displaying fuel car information, smart buttons 522 for toggling between screens shown on a display (e.g., the second display 520), and alerts 530 (e.g., lights) for providing alarms or other alerts corresponding to information obtained, for example, directly from the fuel car 190 and/or determined by the powered vehicle (e.g., the analysis unit 134 of the fuel car information unit 130) at least partially based upon information received from the fuel car 190.).
MORIMOTO, JOHNSON, Kondo, IZUMIKAWA and FISHER are direct to the system and method that processes the captured image around the working environment and display the processed image to the display device.  It would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to modify system and method of MORIMOTO, with the modification of the captured image with the controller is programmed to generate vehicle body information including a remaining amount of fuel and display the vehicle body information on a second display device of the remote operation room as provide by FISHER.  The modification provides an improved system and method for processing captured data and further gives more information, especially fuel to help the operator monitors the fuel during performance and make their job more effectively and easily.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over MORIMOTO (US 20180002899 A1) in view of JOHNSON et al. (US 20140100744 A1, hereinafter JOHNSON), further in view of Kondo et al. (US 20080165992 A1, hereinafter Kondo) as applied claim 11 above and further in view of YAMAMOTO (US 20200089461 A1) 
Regarding claim 13.  MORIMOTO in view of JOHNSON and further in view of Kondo does not explicitly discloses wherein the controller is programmed to cut out sections of the captured image to obtain a central image, a left image, a right image an upper image, and a lower image and display each of the sections on the center display, the left display, the right display, the upper display, and the lower display, respectively.  However, 
YAMAMOTO discloses:
wherein the controller is programmed to cut out sections of the captured image to obtain a central image, a left image, a right image an upper image, and a lower image and display each of the sections on the center display, the left display, the right display, the upper display, and the lower display, respectively (see par. [0057] At this time, each of the image display devices 10 enlarges part of an image of content. When an image of content is divided in three rows by three columns, for example, the image display device 10-1 enlarges and displays an upper-left image region on the entire screen thereof. Similarly, the image display device 10-2 enlarges and displays an upper-center image region, which is produced by dividing an image of content in three rows by three columns, on the entire screen thereof. Accordingly, the multi-screen display system 1b is able to enlarge and display an image of content on the entire screen such that the image display devices 10 enlarge and display different regions in an image of content.).



    PNG
    media_image5.png
    490
    560
    media_image5.png
    Greyscale

MORIMOTO, JOHNSON, Kondo and YAMAMOTO are direct to the system and method that processes the captured image around the working environment and display the processed image to the display device.  It would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to modify system and method of MORIMOTO, with the modification of the captured image with wherein the controller is programmed to cut out sections of the captured image to obtain a central image, a left image, a right image an upper image, and a lower image and display each of the sections on the center display, the left display, the right display, the upper display, and the lower display, respectively, as taught by YAMAMOTO.  The modification provides an improved system and method for processing captured data and further provide a multi-screen display system which can reproduce content by establishing synchronization among a plurality of image display devices included in the multi-screen display system.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over (MORIMOTO (US 20180002899 A1) in view of JOHNSON et al. (US 20140100744 A1, hereinafter JOHNSON), further in view of Kondo et al. (US 20080165992 A1, hereinafter Kondo), and further in view of FISHER (US 20150300830 A1) as applied claim 16 above and further in view of 
Chang (US 20160140929 A1).
Regarding claim 17.  MORIMOTO in view of JOHNSON, further in view of Kondo and further in view of FISHER discloses display device is disposed forward of the operator's seat (MORIMOTO, see at least par. [0089] For example, by pressing an image changeover switch provided in the cabin 10, the operator can switch the image displayed in the captured image display section 420 to an image, etc., captured by another camera, etc. [0090] Note that when the excavator is not provided with the imaging apparatus 80, different information may be displayed instead of the captured image display section 420.  Examiner notes the display device is disposed forward the operator’s seat), but does not explicitly discloses the second display device is disposed diagonally forward of the operator's seat.  However, 
Chang discloses:
wherein the second display device is disposed diagonally forward of the operator's seat (Chang, see at least claim 5, first display unit and the second display unit are disposed along a diagonal line, a horizontal line or a vertical line).
MORIMOTO, JOHNSON, Kondo, FISHER and Cheng are direct to the system and method that processes the captured image around the working environment and display the processed image to the display device.  It would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to modify system and method of MORIMOTO, with the modification of the captured image with wherein the second display device is disposed diagonally forward of the operator's seat, as taught by Chang.  The modification provides an improved system and method for processing captured data and effectively control different display units at different locations and different periods.

Allowable Subject Matter
Claims 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE M TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A THOMPSON/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        



/KIM THANH T TRAN/Examiner, Art Unit 2612